Case: 12-15214       Date Filed: 09/17/2013      Page: 1 of 7


                                                                      [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 12-15214
                              ________________________

                                Agency No. A099-270-203


MARIO DALE MCLEOD,

                                                                                   Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

                                                                                 Respondent.


                              ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                              _________________________

                                   (September 17, 2013)


Before MARTIN and BLACK, Circuit Judges, and EDENFIELD, * District Judge.

PER CURIAM:


       *
        Honorable B. Avant Edenfield, United States District Judge for the Southern District of
Georgia, sitting by designation.
                 Case: 12-15214        Date Filed: 09/17/2013        Page: 2 of 7


       Mario Dale McLeod, a native and citizen of Jamaica, seeks review of the

Board of Immigration Appeals’ (BIA) order affirming the Immigration Judge’s (IJ)

denial of his application for adjustment of status pursuant to 8 U.S.C. §1255(a).

The BIA determined that (1) the Government “met its burden of proving by clear

and convincing evidence that [McLeod] is removable . . . for having made a false

claim to United States citizenship,” and (2) McLeod did “not meet his burden of

showing that he is not inadmissible” for falsely claiming citizenship. McLeod

argues the BIA erred in determining that the Government met its burden of proving

removability based on ambiguous and disjunctive language on a prior version of

Form I-9. McLeod does not address whether he met his burden of showing that he

is not inadmissible. After review, we grant McLeod’s petition in part and deny his

petition in part.1

                                I. STANDARD OF REVIEW

       We review the BIA’s factual determinations under the substantial evidence

test, and we “must affirm the BIA’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Al

Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (quotations omitted).


   1
     Although 8 U.S.C. § 1252(a)(2)(B) “sets limits on judicial review of certain discretionary
decisions made in immigration proceedings,” Gonzalez-Oropeza v. U.S. Att’y Gen., 321 F.3d
1331, 1332 (11th Cir. 2003), we retain jurisdiction “to review non-discretionary legal
determinations as to statutory eligibility for discretionary relief,” Alvarado v. U.S. Att’y Gen.,
610 F.3d 1311, 1314 (11th Cir. 2010), such as the issue presented here.


                                                 2
              Case: 12-15214     Date Filed: 09/17/2013    Page: 3 of 7


We view the record evidence in the light most favorable to the agency’s decision

and draw all reasonable inferences in favor of that decision. Silva v. U.S. Att’y

Gen., 448 F.3d 1229, 1236 (11th Cir. 2006). To conclude that the BIA should be

reversed, we must determine that the record “not only supports that conclusion, but

compels it.” Fahim v. U.S. Att’y Gen., 278 F.3d 1216, 1218 (11th Cir. 2002)

(quotations omitted); see also 8 U.S.C. § 1252(b)(4)(B) (“[A]dministrative

findings of fact are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.”).

                                 II. DISCUSSION

A. Removability

      McLeod’s entire brief is dedicated to the issue of whether the Government

met its burden of proving removability based on a false representation of United

States citizenship. To support this charge of removability, the Government

submitted a document showing that, on June 12, 2002, McLeod applied for a job

and checked the box on the Form I-9 indicating that, under penalty of perjury, he

was “[a] citizen or national of the United States.” McLeod argues this disjunctive

and ambiguous language cannot constitute clear and convincing evidence of a false

claim to citizenship; rather, he claims this language indicates only that he “may or

may not have claimed either citizenship or nationality.”




                                            3
                Case: 12-15214       Date Filed: 09/17/2013       Page: 4 of 7


       Under 8 U.S.C. § 1227(a)(3)(D), “[a]ny alien who falsely represents, or has

falsely represented, himself to be a citizen of the United States for any purpose or

benefit under this chapter (including section 1324a of this title) or any Federal or

State law is deportable.” 2 Although our own review is deferential, the Government

must prove an alien’s deportability “by clear and convincing evidence.” 8 U.S.C. §

1229a(c)(3)(A); see also Woodby v. INS, 385 U.S. 276, 286 (1966) (requiring

“clear, unequivocal, and convincing evidence that the facts alleged as grounds for

deportation are true”).

       The record compels us to conclude that the Government failed to meet its

heavy burden of proving clearly and convincingly that McLeod was removable

based on a false representation of United States citizenship. As McLeod notes, the

language of the Form I-9—citizen or national—is disjunctive and ambiguous, and

indicates only that McLeod may have claimed citizenship or nationality. See

Rodriguez v. Mukasey, 519 F.3d 773, 776-77 (8th Cir. 2008) (noting that the Form

I-9 “is poorly designed in that by checking one box the person ambiguously

represents that he is either a citizen or a national”). 3 A reasonable factfinder would


       2
           Section 1324a makes it unlawful for a person or entity to employ unauthorized aliens,
and requires the employer to verify the employment eligibility of potential employees. 8 U.S.C.
§ 1324a. As part of the verification system, the prospective employer must attest on a Form 1-9
that it has verified the prospective employee is an authorized alien by examining certain
documents, such as a social security card. Id.
       3
         The Form I-9 has subsequently been revised to remove the ambiguity—the current
version forces a choice between two separate statements, “citizen of the United States” or
                                                4
                Case: 12-15214        Date Filed: 09/17/2013   Page: 5 of 7


have to conclude that the Form I-9 does not constitute clear and convincing

evidence that McLeod was deportable for having made a false claim to United

States citizenship. See Adefemi v. Ashcroft, 358 F.3d 828, 834 (11th Cir. 2004). 4

However, McLeod conceded he was removable under 8 U.S.C. § 1227(a)(1)(C)(i)

for having failed to comply with and maintain the conditions of his student visa.

Thus, we must still consider whether McLeod met his burden of establishing his

eligibility for adjustment of status.

B. Admissibility

       Under 8 U.S.C. § 1255(a), “[t]he status of an alien who was inspected and

admitted or paroled into the United States . . . may be adjusted by the Attorney

General . . . to that of an alien lawfully admitted for permanent residence” if,

among other requirements, the alien is “admissible . . . for permanent residence.”

An alien applying for admission has the burden of establishing that he is “clearly

and beyond doubt entitled to be admitted and is not inadmissible” under the

Immigration and Nationality Act (INA). 8 U.S.C. § 1229a(c)(2)(A). The INA

provides that “[a]ny alien who falsely represents, or has falsely represented,

himself or herself to be a citizen of the United States for any purpose or benefit




“noncitizen national of the United States.”
       4
        We need not decide whether the Government would have met its burden if there had
been additional evidence of fraud, such as the submission of a fake social security card.
                                              5
              Case: 12-15214     Date Filed: 09/17/2013    Page: 6 of 7


under this chapter (including section 1324a of this title) or any other Federal or

State law is inadmissible.” 8 U.S.C. § 1182(a)(6)(C)(ii)(I).

      McLeod did not brief the issue of whether he met his burden of establishing

he is “clearly and beyond doubt” admissible. He failed to do so even though the

issue was clearly set out by the IJ and the BIA. He also failed to file a reply brief

responding to the Government’s argument on the issue. Nevertheless, McLeod’s

arguments that the Government failed to meet its heavy burden of proving

removability based on the ambiguous and disjunctive language of the Form I-9

apply equally to his heavy burden on admissibility.

      McLeod bore the burden of demonstrating “clearly and beyond doubt” that

he did not falsely represent himself to be a United States citizen, or, in other words,

that he was instead falsely representing himself to be a national. In addition, the

record must compel the conclusion that was falsely representing himself to be a

national rather than a citizen. Fahim, 278 F.3d at 1218. As McLeod concedes, we

are faced with ambiguous evidence based on the disjunctive language in the Form

I-9. For the same reasons the Government was unable to meet its heavy burden of

establishing clearly and convincingly that McLeod definitively claimed citizenship,

McLeod cannot meet his heavy burden of establishing “clearly and beyond doubt”




                                          6
                Case: 12-15214       Date Filed: 09/17/2013       Page: 7 of 7


that he did not. While it is conceivable that he was claiming status as a national

rather than a citizen, the record does not compel this conclusion. 5

                                    III. CONCLUSION

       We reverse the decision of the BIA insofar as it concluded that the

Government met its burden of proving by clear and convincing evidence that

McLeod was removable for having made a false claim to United States citizenship.

For the same reasons, we affirm the decision of the BIA insofar as it concluded

that McLeod failed to meet his burden of showing that he is not inadmissible for

having made a false claim to United States citizenship.

       PETITION GRANTED IN PART AND DENIED IN PART.




       5
          Although McLeod claims his intent in checking the box was irrelevant, he credibly
testified that he knew he was not a citizen, he knew he did not have work authorization, and he
did not know what a national was, but that he was “hoping” he could fit into the national
category by checking the box. This testimony is insufficient to compel the conclusion that
McLeod was claiming status as a national, and only as a national.
                                                7